Title: To George Washington from Major General William Heath, 14 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 14, 1777

The Post setting off rather sooner on Monday than common prevented mine of the 11th Instant being forwarded by him. An application from Governor Trumbull of Connecticutt to Mr Langdon, copy of which Mr Langdon has ⟨Sent m⟩e occasions my writing to your Excellency by Express. ⟨Governo⟩r Trumbull has represented to Mr Langdon that the State of Connecticutt seems now “to be the Object of the Enemy’s attention,” that the Inhabitants who are now called to the Field are very deficient in Arms, and that Tents, Flints, Ball, Cloathing and many other Articles are greatly wanted in that State and earnestly requests that a “good Quantity of those Articles” and also a number of field peices may be immediately sent on to that State Mr Langdon has refered the matter to me, I do not see my way clear to deliver them untill I have more express Orders for that purpose; I have wrote to Governor Trumbull that I am sending the Stores on to Springfield but

as General Knox had wrote me that the 3000 Arms already delivered to Connecticutt was their full proportion of those arrived no more were to be delivered to that State. I had therefore wrote to Colo. Cheever, not to deliver to that State any more Arms except by order of Congress, Your Excellency or General Knox, and I think that to put them into the Hands of the Militia before the Continental Army is supplied would be ill policy, as your Excellency recommended t⟨hat the⟩ supernumery Stores Shoud be forwarded to Springfi⟨eld I am⟩ pushing of them on, and the necessary ammunition of ⟨the⟩ Field pieces is there fixing, but I must beg your Excellency’s immediate direction as to the Artillery and Stores as I apprehend the State of Connecticutt will be impatient untill something be determined. should I receive any special directions from your Excellency by this days post respecting this matter shall instantly act conformable thereto. I have the Honor to be with great respect Your Excellency’s Most Obt Servant

W. Heath

